Exhibit 10.35
Amendment No. 2
to
Employment Agreement
between
Joseph F. Spanier
and
Breeze-Eastern Corporation
(formerly known as TransTechnology Corporation)
dated
January 19, 2006 and as amended effective April 1, 2008
(the “Agreement”)
          This Amendment to the Agreement, as amended, is entered into as of
March 30, 2009 by and between Joseph F. Spanier (“Executive”) and Breeze-Eastern
Corporation, a Delaware Corporation, and any of its subsidiaries and affiliates
as may employ Executive from time to time (the “Company”).
WITNESSETH:
WHEREAS, Joseph Spanier has served as Chief Financial Officer and Treasurer of
the Company since January 1, 1997, holding in addition the additional office of
Vice Present until October 19, 2006 and the additional office of Executive Vice
President since that date;
WHEREAS, at the meeting of January 19, 2006, the Board of Directors authorized
an employment agreement with Mr. Spanier to maintain his services as Chief
Financial Officer for a period of three (3) years and to provide for appropriate
compensation;
WHEREAS, said employment agreement, as amended effective April 1, 2008, expires
by its terms on March 31, 2009;
WHEREAS, at the meeting of February 9, 2009, the Board of Directors determined
that it is in the best interests of the Company to continue to have the services
of Mr. Spanier on a month-to-month basis beginning April 1, 2009 as Executive
Vice President, Chief Financial Officer and Treasurer, substantially upon the
terms set out in the Agreement;





--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, it is hereby agreed as follows:

  1.   Beginning with the calendar month commencing April 1, 2009, the Agreement
is hereby extended for a period of one calendar month.     2.   Thereafter, each
month through March 2010 and upon one-month’s notice, the Agreement shall be
extended for an additional period of one calendar month in the discretion of the
President and Chief Executive Officer and with the concurrence of the Executive.
    3.   The Company hereby gives notice that the Agreement shall be extended
through May 2009, and the Executive hereby agrees to said extension.     4.  
Executive may, at his election, terminate the Agreement upon one month’s notice.
    5.   Paragraph 5, Term; Termination of the Agreement, is hereby amended to
mean, except as otherwise provided in paragraphs 5 (a) and (b) of the Agreement,
the last day of the one calendar month period through which the Agreement has
then been extended.     6.   Except as specifically amended by the provisions of
this Amendment, the provisions of the Agreement, as previously amended, remain
unchanged and in full force and effect.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  /s/ Joseph F. Spanier       Joseph F. Spanier             
     BREEZE-EASTERN CORPORATION
           By:   /s/ Robert L.G. White            Name:   Robert L.G. White     
     Title:   President & CEO     

